Citation Nr: 9909364	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for impotency, to include 
as secondary to service-connected dementia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1993 RO rating decision which, in pertinent 
part, denied the veteran's claim for service connection for 
impotence.

A copy of the veteran's July 1993 RO hearing is on file.

The Board remanded this case for additional development in 
October 1996 and again in December 1997.  

This appeal was originally developed to include the issue of 
entitlement to an increased rating for dementia.  In the 
Board's December 1997 decision, a rating of 70 percent was 
granted.  Subsequent thereto, the RO granted a schedular 100 
percent rating for the veteran's dementia in a July 1998 
rating decision.


REMAND

The veteran contends that he has impotency due to or 
aggravated by his service-connected dementia or the 
medications he takes for this disorder.  As noted above, this 
issue has already been remanded for additional development, 
to include consideration of secondary service connection for 
aggravation under Allen v. Brown, 7 Vet.App. 439 (1995).

While requested VA medical examinations have indicated that 
psychotropic medications may contribute to impotence (June 
1998) and that impotence is closely related to psychological 
problems (September 1998), the Board notes that the medical 
evidence of record does not explain the inherent 
contradiction between the veteran's claim of impotency and 
the fact that the veteran fathered a child during the course 
of this appeal.  Consequently, the evidence currently on file 
leaves the Board uncertain as to: (1) whether or not the 
veteran has impotency; and (2) whether or not any impotency 
is due to or aggravated by the symptoms or treatment of a 
service-connected disorder.  As such, the veteran should be 
given a new examination to determine the nature and etiology 
of claimed impotence.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated him for 
his impotence since service, to include 
the urologist in Puerto Rico who gave him 
medication.  After obtaining any 
necessary authorizations, the health care 
providers the veteran identifies should 
be contacted and asked to submit copies 
of all medical records documenting their 
treatment, which are not already in the 
claims folder.  All records obtained 
should be associated with the claims 
folder. 

2. Then, the RO should arrange for the 
veteran to be accorded a VA examination 
to determine whether or not he is 
impotent.  The examiner should be asked 
to review the record and state whether 
the veteran is currently impotent.  If 
the examiner concludes that the veteran 
is impotent, this should be reconciled 
with how the veteran was recently able to 
father a child.  If the veteran is found 
to have impotence, the examiner should 
express an opinion for the record on the 
medical probability that the veteran's 
impotence is due to service, due to a 
service-connected disorder, or due to 
medication taken for a service-connected 
disorder.  All tests deemed necessary by 
the examiner must be conducted and the 
clinical findings and reasoning that form 
the basis of the opinions requested 
should be clearly set forth.  In the 
event the examiner finds that the veteran 
does not have impotence, he or she should 
reconcile that conclusion, to the extent 
possible, with those of any other 
physicians who may have differed with it.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  

3.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.

4.  Thereafter, the RO should review the 
veteran's claim anew, specifically 
address any new evidence added to the 
claims file, and enter its determination 
as to whether service connection is 
warranted for impotence on either a 
direct or a secondary basis.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  The case 
should then be returned to the Board for 
further appellate review.  

By this Remand, the Board does not indicate any factual or 
legal conclusion as to the final outcome warranted in the 
appeal, and the veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


